— McCarthy, J.
Appeal from a judgment of the Supreme Court (Melkonian, J.), entered December 28, 2011 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a determination of the Board of Parole rendered in May 2010 which denied his request for parole release and ordered him held for an additional 24 months. The Attorney General has advised this Court that petitioner reappeared before the Board in May 2012 and his request for parole release was again denied. In view of his reappearance, the instant appeal must be dismissed as moot (see Matter of Harris v New York State Bd. of Parole, 91 AD3d 1010 [2012]; Matter of Russo v New York State Div. of Parole, 89 AD3d 1305 [2011]).
Peters, EJ., Rose, Spain and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.